Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 10/26/21 in response to the Office Action of 5/26/21 are acknowledged and have been entered.
Claims 1-42 are pending.
Claims 14, 16-20, 25-28, and 41 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1, 3-7, 10, 23, 24, 29, 31-35, 38, and 39 have been amended by Applicant. 
Claims 1-13, 15, 21-24, 29-40, and 42 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Previously elected and rejoined species are currently free of the prior art. The following species have been rejoined: (1) methods comprising determining level of IL-8 protein in a sample from the patient after treating the patient with the anti-CTLA-4 ipilimumab; (2) methods comprising determining level of sPD-L1 protein in a sample from the patient after treating the patient with the anti-PD-1 antibody nivolumab.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn


	The rejection under 35 U.S.C. 103(a) is withdrawn.

Double Patenting
Claims 1-13, 21-24, and 29-40 remain provisionally rejected and claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-34 of copending Application No. 16/293138 in view of Rotz et al (Pediatr Blood Cancer, 2017, 64: e26642, 5 pages). The copending claims differ from the instant claims in that the copending claims do not recite detecting a circulating marker in addition to IL-6. However, one would be motivated to with an expectation of success to perform a combined method of therapeutically detecting and treating CRS in a cancer patient being treated with an ICI comprising performing the copending method wherein fold-increases of CRS biomarker IL-8 protein is detected alongside the CRS biomarker IL-6 protein before and after ICI treatment and patients with increases in CRS biomarkers are administered Tocilizumab and ICI because Rotz et al teaches both IL-8 and IL-6 are CRS biomarkers that are detected by the copending method and Toxilizumab treats CRS.
This is a provisional nonstatutory double patenting rejection.
In the Reply of 10/26/21, Applicant indicates a Terminal Disclaimer may be provided when allowable claims are finalized.

Claims 1-13, 21-24, 29-40, and 42 remain provisionally rejected and claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-21, and 38 of copending Application No. 16/712816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 10/26/21, Applicant indicates a Terminal Disclaimer may be provided when allowable claims are finalized.

Claims 1-13, 21-24, 29-40, and 42 remain provisionally rejected and claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 33-46 of copending Application No. 16/218177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims, as defined by the copending specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 10/26/21, Applicant indicates a Terminal Disclaimer may be provided when allowable claims are finalized.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 21-24, 29-40, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of factors induced in the circulation of cancer patients in response to treatment with an immune checkpoint inhibitor (ICI) that are induced at a fold change above 1 in patients that are non-responsive to said treatment and that are at a fold change at or below 1 in patients responsive to said treatment.  The specification does not disclose, and the art does not teach, the genus of factors as broadly encompassed in the claims.  
he specification discloses numerous structurally distinct factors induced in the circulation of cancer patients in response to anti-PD-1 and anti-PD-L1 ICI (Tables 3, 5, and 6, in particular).  However, the written description does not describe which factors induced in the circulation of cancer patients in response to treatment with an ICI are induced at a fold change above 1 in patients that are non-responsive to said treatment and are induced at a fold change at or below 1 in patients responsive to said treatment. 
The level of unpredictability for using levels of particular factors to detect any disease state (including a responsive or non-responsive disease state) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that particular levels of particular factors are indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular levels of said particular factors.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating particular levels of particular factors correlating with a particular diseased state, one of skill in the art would not predict said particular levels of said particular factors correlate with said particular diseased state. Experimentation to identify such a correlation would in itself be inventive.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative 
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of factors that encompass the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
	The functional requirements of the claimed factors is the sort of wish list of properties which fails to satisfy the written description requirement because factors with those properties have not been adequately described.
	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112
Claims 1-13, 15, 21-24, 29-40, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting levels of factors in biological samples, does not reasonably provide enablement for methods of determining responsiveness or non-responsiveness to treatment with just any ICI using levels of just any factors (including just any recited factors) induced in circulation in response to said treatment wherein induction of the factors at a fold change above 1 is indicative of patients that are non-responsive to said treatment and induction of factors at a fold change at or below 1 is indicative of patients responsive to said treatment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of determining responsiveness or non-responsiveness to treatment with just any ICI using levels of just any factors (including just any recited factors) induced in circulation in response to said treatment wherein induction of the factors at a fold change above 1 is indicative of patients that are non-responsive to said .  
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification discloses numerous factors that are induced in response to anti-PD-1 and anti-PD-L1 ICI (Tables 3, 5, and 6, in particular).  However, the written description does not describe which factors induced in the circulation of cancer patients in response to treatment with an ICI are induced at a fold change above 1 in patients that are non-responsive to said treatment and are induced at a fold change at or below 1 in patients responsive to said treatment.
The level of unpredictability for using levels of particular factors to detect any disease state (including a responsive or non-responsive disease state) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that particular levels of particular factors are indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular levels of said particular factors.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating particular levels of particular factors correlating with a particular diseased state, one of skill in the art would not predict said particular levels of said particular factors correlate with said particular diseased state. Experimentation to identify such a correlation would in itself be inventive.

One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of determining responsiveness or non-responsiveness to treatment with just any ICI using levels of just any factors (including just any recited factors) induced in circulation in response to said treatment wherein induction of the factors at a fold change above 1 is indicative of patients that are non-responsive to said treatment and induction of factors at a fold change at or below 1 is indicative of patients responsive to said treatment, and Applicant has not enabled said methods because it has not been shown which factors induced in the circulation of cancer patients in response to treatment with an ICI are induced at a fold change above 1 in patients that are non-responsive to said treatment and are induced at a fold change at or below 1 in patients responsive to said treatment. Undue experimentation would be required to determine which factors induced in the circulation of cancer patients in response to treatment with an ICI are induced at a fold change above 1 in patients that are non-responsive to said treatment and are induced at a fold change at or below 1 in patients responsive to said treatment in order to perform the method as broadly claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 
	
	
	Claim Rejections - 35 USC § 103

Claims 1-6, 8-13, 15, 21, 29-34, and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sanmamed et al (Clinical Cancer Research, 2014, 20(22): 5697-5707) in view of Lee et al (Blood, 2014, 124(2): 188-195).
Sanmamed et al teaches a method of determining the responsiveness of a cancer patient to treatment with the anti-CTLA-4 ICI ipilimumab monoclonal antibody and targeted 
Sanmamed et al does not specifically describe an increase or decrease in IL-8 after treatment as “fold” change or determine responsiveness based on “fold” change or continuing treatment if the patient is responsive.  However, these deficiencies are made up in the teachings of Lee et al.
Lee et al teaches describing differences in levels of cytokines in patient samples as a fold differences, as a fold increase or a fold change (left column on page 191, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of determining the responsiveness of a cancer patient to the .     
  	
	
		Claim Rejections - 35 USC § 103
Claims 1-3, 6, 11, 29-31, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dronca et al (Journal of Clinical Oncology, 2017, 35 no. 15 suppl, Abstract 11534) in view of Lee et al (Blood, 2014, 124(2): 188-195).
Dronca et al teaches a method of determining the responsiveness of a cancer patient (melanoma or lung cancer patient) to treatment with the anti-PD1 antibody comprising performing an ELISA assay on a whole blood (“peripheral blood”; whole blood comprises “blood plasma” of claim 2) sample obtained from the patient after treatment onset (the “second sample”) and determine the level of the protein sPD-L1 in the circulation of said patient, obtaining a reference level of the sPD-L1 in a whole blood sample from the patient before said 
Dronca et al does not specifically describe an increase in sPD-L1 after treatment as “fold” change or determine responsiveness based on “fold” change or continuing treatment if the patient is responsive.  However, these deficiencies are made up in the teachings of Lee et al.
Lee et al teaches describing differences in levels of proteins in patient samples as a fold differences, as a fold increase or a fold change (left column on page 191, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of determining the responsiveness of a cancer patient to the treatment of Dronca et al wherein responsiveness is determined based on increases in the protein sPD-L1 are described as “fold-increase” wherein patients with a fold-increase in sPD-L1 are non-responsive to the treatment and those without the fold-increase are administered further anti-PD-1 treatment because Lee et al teaches describing differences in levels of proteins in patient samples as a fold differences, as a fold increase or a fold change (left column on page 191, in particular) and cancer patients that do not show non-responsiveness to an anti-cancer treatment predictably obtain a therapeutically response to the anti-cancer treatment. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

	
	
	Claim Rejections - 35 USC § 103
s 1-6, 11, 12, 13, 15, and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dronca et al (Journal of Clinical Oncology, 2017, 35 no. 15 suppl, Abstract 11534) in view of Lee et al (Blood, 2014, 124(2): 188-195) as applied to claims 1-3, 6, 11, 29-31, and 34 above, and further in view of Sznol et al (Journal of Clinical Oncology, 2013, 31 no. 18 suppl, Abstract CRA9006^).
The combination of Dronca et al and Lee et al is discussed above.  
Dronca et al and Lee et al do not specifically identify the anti-PD-1 antibody as nivolumab or teach assaying levels of sPD-L1 in samples taken between administrations of the anti-PD-1 antibody.  However, these deficiencies are made up in the teachings of Sznol et al.
Sznol et al teaches melanoma patients therapeutically benefit from multiple administrations of the anti-PD-1 antibody nivolumab (Abstract).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Dronca et al and Lee et al wherein the melanoma patients of the combined method are administered multiple cycles of the anti-PD-1 antibody of Sznol et al and the “second sample” is taken at any time after administration of the first cycle because Sznol et al teaches melanoma patients therapeutically benefit from multiple administrations of the anti-PD-1 antibody nivolumab (Abstract) and an increase in sPD-L1 after any administration of the anti-PD-1 antibody is predictable indicative of non-responsiveness because Dronca et al teaches an increase in sPD-L1 correlates with non-responsiveness to anti-PD-1 antibody. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1-13, 15, and 21-24 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The natural phenomenon is: levels of factors in blood samples correlate with responsiveness to treatment wherein a fold-change above 1 indicates a cancer patient non-responsive to said treatment and a fold-change at or below 1 indicates a cancer patient responsive to said treatment. In addition to the natural phenomenon, the claims also recite other judicial exceptions (abstract ideas that are mental processes), such as the “comparing” and “determining” steps of claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the broad instant claims, encompassing determining responsiveness to a therapy based on levels of factors that have yet to be demonstrated to correlate with responsiveness to said therapy, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said  Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SEAN E AEDER/Primary Examiner, Art Unit 1642